Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 4, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors USMetals, Inc. Las Vegas, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1, Registration Statement Under the Securities Act of 1933, filed by USMetals, Inc. of our report dated March 26, 2013, relating to the financial statements of USMetals, Inc. for the years ended September 30, 2012 and 2011 and for the period from May 3, 2000 (inception) to September 30, 2012. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
